DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1873484, filed on December 12, 2018.
Claim Status
Amendments to claims 1-4, 6-8 and 10 have been entered.
Claims 1 – 10 are currently pending.
Response to Remarks
Applicant has amended the claim to make moot the 112(f) claim interpretation.  
In view of Applicants remarks and amendments, the Examiner has withdrawn the 112(b) rejection. 
Regarding the prior art, Applicant states that Winstead fails to disclose determining an absolute value of a high cut-off value of a Doppler spectrum.  See Remarks Page 7.  Applicant contends that the largest possible Doppler shift as taught in Winstead Para. 23 is not a high cut-off frequency of a specific Doppler spectrum and that the Doppler spectra of received signals have a high cut-off much lower than this “largest possible Doppler shift.”  Id.  
In response, the specification never defines cut-off frequency but rather simply says it corresponds to the Doppler spectrum.   See Spec. Para. 11.  Moreover, the claimed subject matter is not directed to the largest possible Doppler Shift.  Winstead teaches Doppler filters 206 used to filter received signals at different frequencies having a Doppler shift with magnitude less than the largest possible Doppler shift. See Winstead Para. 23.  In another embodiment, Winstead teaches a bank of band pass filters may separate the return signal into frequency binds focused on a different frequency of the Doppler spectrum.  See Winstead Para. 25.  Winstead further teaches “the magnitude of the velocity of the aircraft towards other locations on the ground that are not directly below the aircraft are between zero and the magnitude of the aircraft's velocity.  Due to the difference in velocity, each reflected signal that is reflected from a particular location will have a different Doppler shift than a reflected signal that is reflected from other locations. Thus, a Doppler filter effectively forms a Doppler beam in the direction in which the reflections are shifted by that Doppler Frequency (Para. 26).”  Of course, this would include the largest Doppler shift (largest not claimed).  
It appears paragraph 23 is written in error because the passages of Paras. 25 – 26 would include all Doppler shifts including the largest.  Besides, largest is not claimed and the term high is relative.  In fact, the term “high” could refer to any frequency shift that is not considered the lowest frequency shift such as the frequency shift caused by a reflection that is perpendicular (e.g. traveling parallel to the ground) to the velocity vector of the moving platform resulting in zero velocity as discussed in Para. 26 of Winstead.  
The “magnitude of the aircrafts velocity” not only meets the scope of largest Doppler shift but magnitude implies absolute value.  See Winstead Para. 26.  Moreover, Winstead further teaches “Velocity estimation 210 calculates the velocity of the aircraft from the range measurements calculated from multiple Doppler beams over time (Para. 27).”  Given that velocity is only positive, the calculation of said velocity would necessarily require the absolute value of the Doppler shift
Examiner’s Comment
The term “carrier” is a term of art that usually refers to a carrier frequency.  The Specification defines carrier as one of many different types of vehicles.  See Spec. Para. 25.  The term “high” could refer to any frequency shift that is not considered the lowest frequency shift such as the frequency shift caused by a reflection that is perpendicular (e.g. traveling parallel to the ground) to the velocity vector of the moving platform resulting in zero velocity as discussed in Para. 26 of Winstead.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winstead (US 2016/0223665).
As to claim 1, Winstead discloses a method for measuring the velocity of a carrier (PRT) with respect to the ground (SL), the carrier moving parallel to the ground and being equipped with a radar or sonar (RAD) having an emission and reception cone (CER) about a line of sight (LV) (Fig. 1 item 150, 106 and 108.  One of ordinary skill should understand that a transmitted beam has a main lobe and side lobes wherein the main lobe is centered on the line-of-sight.  A radar beam propagates outwardly thus providing the cone and/or footprint), 
the method comprising the following steps:
a) orienting the line of sight of the radar or sonar toward the ground, such that a footprint on the ground (EF) of said emission and reception cone is passed through by the projection onto the ground of the velocity vector (vr/s) of the carrier (Fig. 1 items 106 and 108 and item 150’s velocity vector “V.”  The Doppler shift is given by                                 
                                    
                                        
                                            2
                                            ν
                                        
                                        
                                            λ
                                        
                                    
                                
                             wherein                                 
                                    v
                                    =
                                    V
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            .  In other words, the radar physically senses a radial velocity which is the velocity vector “V” of the moving object 150 projected onto the radar’s line-of-sight – all of which is both inherent and well-known.);
 b) using the radar or sonar to emit a plurality of signals (Pi - PN) that are directed toward the ground, and to acquire respective echo signals at a plurality of echo delay time values (Ei - EN) (Para. 49 “multiple radar pulses”);
 c) processing the acquired echo signals so as to obtain, for one or more of the plurality of echo delay values, a corresponding Doppler spectrum (S(R)) (Fig. 2 item 206 Doppler Filters); 
d) for said one or more echo delay value, determining a high, in absolute value, cut-off frequency (fdR) of the corresponding Doppler spectrum (Winstead teaches a bank of band pass filters may separate the return signal into frequency binds focused on a different frequency of the Doppler spectrum.  See Winstead Para. 25.  Winstead further teaches “the magnitude of the velocity of the aircraft towards other locations on the ground that are not directly below the aircraft are between zero and the magnitude of the aircraft's velocity. Due to the difference in velocity, each reflected signal that is reflected from a particular location will have a different Doppler shift than a reflected signal that is reflected from other locations. Thus, a Doppler filter effectively forms a Doppler beam in the direction in which the reflections are shifted by that Doppler Frequency (Para. 26).”  The “magnitude of the aircrafts velocity” not only meets the scope of largest Doppler shift (not claimed but argued) but magnitude also implies absolute value.  See Winstead Para. 26.  Moreover, Winstead further teaches “Velocity estimation 210 calculates the velocity of the aircraft from the range measurements calculated from multiple Doppler beams over time (Para. 27).”  Given that velocity is only positive, the calculation of said velocity would necessarily require the absolute value of the Doppler shift); and 
e) computing the velocity of the carrier with respect to the ground on the basis of its height with respect to the ground, of said one or more high cut-off frequencies and of the corresponding delay values (Again, the projection of “V” onto the line-of-sight of the radar main lobe is based on an angle                                 
                                    θ
                                
                             “theta” which is based on geometry including height.  See also Para. 15 “The range measurements produced by the different altitude tracks will be offset from one another and the magnitude of the range will be dependent on the velocity of the aircraft in relation to the measured terrain. Using trigonometric functions, the calculations based on the range differences between the different tracks can be used to determine the velocity of the aircraft in relation to the ground.”)
As to claim 2, Winstead discloses the method as claimed in claim 1, wherein: 
step c) comprises processing the acquired echo signals so as to obtain a said Doppler spectrum for each of a plurality of delay values (Para. 23 “Each Doppler filter in the Doppler filters 206 is associated with a different Doppler beam”); 
step d) comprises determining a plurality of said high cut-off frequencies for a plurality of said Doppler spectra (Para. 23 “filtering the reflected and received digital signals at different frequencies having a Doppler shift”  see also Paras. 11 and 19 concerning maximum Doppler and parallel velocity vector as discussed supra in Response to Remarks section.); and 
step e) comprises computing the velocity of the carrier with respect to the ground on the basis of its height with respect to the ground and of a plurality of said high cut-off frequencies (Para. 26 “For example, when the aircraft is travelling parallel to the ground, the magnitude of the aircraft's velocity directly towards the ground beneath the aircraft is zero, resulting in a Doppler shift of zero. Also, the magnitude of the velocity of the aircraft towards other locations on the ground that are not directly below the aircraft are between zero and the magnitude of the aircraft's velocity. Due to the difference in velocity, each reflected signal that is reflected from a particular location will have a different Doppler shift than a reflected signal that is reflected from other locations.”  See also Para. 27 “Velocity estimation 210 calculates the velocity of the aircraft from the range measurements calculated from multiple Doppler beams over time.”  See also Para. 49 which concerns velocity calculation thus implying that absolute values of Doppler frequency would be used because there is no such thing as negative velocity.).
As to claim 4, Winstead discloses the method as claimed in claim 2 wherein 
step c) comprises constructing a delay-Doppler matrix (MDD) (Fig. 4 items 483-1 or 485-1) and 
step d) is implemented by applying an edge-detection algorithm to said matrix (Para. 24 “Windowing also reduces the scalloping loss that occurs when the frequency of a signal of interest lies half-way between the center frequencies of two adjacent bins.”).
As to claim 5, Winstead discloses the method as claimed in claim 1said or each high cut-off frequency is determined by identifying a maximum of the derivative of the corresponding Doppler spectrum with respect to frequency (Para. 23 “less than the magnitude of the largest possible Doppler frequency shift”).
As to claim 6, Winstead discloses the method as claimed in claim 1 for said or each said delay value, designated TR, computing a velocity given by: where: c is the propagation speed of the signal emitted by the radar or sonar; fDR is the high cut-off frequency of the Doppler spectrum corresponding to the delay TR; fem is the frequency of the signal emitted by the radar or sonar; cR=sin-1(2h/c-TR), h being the height of the carrier with respect to the ground; and wherein said velocity of the carrier with respect to the ground is determined depending on one or more of the velocities vr/s,R thus computed (This is all inherent.).
Proof of inherency:  Doppler is given by                                 
                                    
                                        
                                            f
                                        
                                        
                                            d
                                        
                                    
                                    =
                                    
                                        
                                            2
                                            V
                                            
                                                
                                                    cos
                                                
                                                ⁡
                                                
                                                    θ
                                                
                                            
                                        
                                        
                                            λ
                                        
                                    
                                
                            .  Here, Applicant simply rearranged terms to solve for “V.”  Note that                                 
                                    c
                                    =
                                    f
                                    λ
                                
                             wherein f is the center frequency.  Thus we have                                 
                                    
                                        
                                            f
                                        
                                        
                                            d
                                        
                                    
                                    =
                                    
                                        
                                            2
                                            V
                                            
                                                
                                                    cos
                                                
                                                ⁡
                                                
                                                    θ
                                                
                                            
                                        
                                        
                                            c
                                            /
                                            f
                                        
                                    
                                
                            .  Rearranging for V gives                                 
                                    V
                                    =
                                    
                                        
                                            c
                                            
                                                
                                                    f
                                                
                                                
                                                    d
                                                
                                            
                                        
                                        
                                            2
                                            f
                                            
                                                
                                                    cos
                                                
                                                ⁡
                                                
                                                    θ
                                                
                                            
                                        
                                    
                                
                            .  Sine represents opposite leg of a triangle over the hypotenuse wherein the opposite side corresponds to height (h) and hypotenuse corresponds to the line-of-sight range (                                
                                    
                                        
                                            R
                                        
                                        
                                            L
                                            O
                                            S
                                        
                                    
                                
                            ).  Here, time delay for the opposite leg is                                 
                                    τ
                                    =
                                    
                                        
                                            2
                                            h
                                        
                                        
                                            c
                                        
                                    
                                
                            .  Thus, opposite/hypotenuse becomes                                 
                                    
                                        
                                            τ
                                        
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    L
                                                    O
                                                    S
                                                
                                            
                                        
                                    
                                
                              wherein                                 
                                    
                                        
                                            R
                                        
                                        
                                            L
                                            O
                                            S
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            1
                                        
                                        
                                            T
                                        
                                    
                                
                             resulting in                                 
                                    
                                        
                                            2
                                            h
                                        
                                        
                                            c
                                        
                                    
                                    T
                                
                            .
As to claim 7, Winstead discloses the method as claimed in claim 1 wherein the emission and reception cone has an aperture angle in a plane perpendicular to the ground (inherent physical phenomena) and containing the line of sight comprised between 40 and 80 degrees (Fig. 1 item 106 appears to fit a 45-45 triangle).
As to claim 8, Winstead discloses the method as claimed in claim 1 also comprising a step d') consisting in processing the acquired echo signals so as to determine a maximum and minimum value of the delay of said echo signals (Para. 42 “Tracking or range measurements are done on the minimum trackable signal within each of the filters or frequency bins”  see also Para. 51 “The maximum observed Doppler shift may be either the maximum or minimum frequency bins in which a detectable signal (above the noise floor) is present. The maximum observed Doppler shift may then be used to compute a coarse estimate of velocity”), and 
to deduce therefrom an estimation of the height h of the carrier with respect to the ground and of the angle made by the line of sight and the ground (Para. 15 “The range measurements produced by the different altitude tracks will be offset from one another and the magnitude of the range will be dependent on the velocity of the aircraft in relation to the measured terrain. Using trigonometric functions, the calculations based on the range differences between the different tracks can be used to determine the velocity of the aircraft in relation to the ground.”).
As to claim 9, Winstead discloses the method as claimed in claim 1 wherein, in step a), the beam is directed obliquely toward the ground (Fig. 1 shows beams that are neither parallel nor perpendicular to the ground.).
As to claim 10, Winstead discloses a system for measuring the velocity of a carrier with respect to the ground by means of a method as claimed in claim 1, one of the preceding claims, comprising: 
Note: the “method” like features of claim 10 corresponding to how the system components are configured as already described in claim 1 are already addressed in claim 1 with relevant citations.  
a radar or sonar (RAD) having an emission and reception cone about a line of sight that is able to be oriented toward the ground (Fig. 1 item 100, 106 and 108); and 
an electronic device (DET) for processing echo signals acquired by said radar or sonar (Fig. 2 any item); wherein said electronic device is configured to: 
process the acquired echo signals so as to obtain, for one or more echo delay values, a corresponding Doppler spectrum (Fig. 2 items 206, 208); 
for said or at least one said echo delay value, determine a high, in absolute value, cut-off frequency of the corresponding Doppler spectrum (Fig. 2 item 206); and 
compute the velocity of the carrier with respect to the ground on the basis of a datum indicative of its height with respect to the ground, of said one or more high cut-off frequencies and of corresponding delay values (Fig. 2 items 210 and 212).
Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Winstead in view of Carpaij (US 2012/0016615).
As to claim 3, Winstead does not teach the method as claimed in claim 2, wherein step e) also comprises computing an index of confidence in the velocity measurement (Gv) on the basis of a plurality of said high cut-off frequencies.
In the same field of endeavor, Carpaij teaches “whether enough data have been acquired to calculate an average velocity value having a sufficient statistical confidence value.”
In view of the teachings of Carpaij, it would have been obvious to one of ordinary skill in the art at the time of filing to determine a confidence level regarding the velocity measurements as taught by Winstead in order to determine whether enough measurements have been taken thereby ensuring the integrity of the velocity measurements.  

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagasaku (US 2006/0139206) teaches “Here, in FIG. 15, v represents a velocity of the vehicle 5, h represents an attachment height of the ground vehicle velocity sensor 1, d represents a distance from the electromagnetic wave emitting opening of the ground vehicle velocity sensor to the ground, and .theta. represents an angle defined by the direction of the velocity v with respect to the ground and the electromagnetic wave emitting direction. (Para. 52)”.  Beez (2005/0116854) teaches “Since by using the lobe directed onto the roadway surface it is possible to measure not only the absolute speed of the vehicle but also the distance at which this radar lobe impinges on the roadway, the angular alignment of the sensor may be checked based on this distance and the known height of the radar sensor above the roadway surface.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W JUSTICE/Examiner, Art Unit 3648                 

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648